 Case 5:18-cv-02360-JGB-SP Document 1 Filed 11/05/18 Page 1 of 9 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E. Camelback Road, Suite 588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (480) 247-9644
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Carmen Lopez
12
13                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
14
                                  EASTERN DIVISION
15
16
     Carmen Lopez,                             Case No.:
17
18                     Plaintiff,              COMPLAINT FOR DAMAGES
19         vs.                                 FOR VIOLATIONS OF:
20                                              1. THE FAIR DEBT COLLECTION
     D. Scott Carruthers, A Professional Law    PRACTICES ACT; AND
21
     Corporation,                               2. THE ROSENTHAL FAIR DEBT
22                                              COLLECTION PRACTICES ACT
                       Defendant.
23
                                               JURY TRIAL DEMANDED
24
25
26
27
28
 Case 5:18-cv-02360-JGB-SP Document 1 Filed 11/05/18 Page 2 of 9 Page ID #:2



 1         Plaintiff, Carmen Lopez (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against D. Scott Carruthers, A Professional Law Corporation
 3
 4 (hereafter “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and repeated
 9 violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788,
10
   et seq. (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
13 Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
        3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Corona, California, and is a
21
     “person” as defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a

24 “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25
           6.     Defendant is a business entity located in Stanton, California, and is a
26
27 “person” as the term is defined by 47 U.S.C. § 153(39) and Cal Civ. Code §
28 1788.2(g).


                                                 2
                                                              COMPLAINT FOR DAMAGES
 Case 5:18-cv-02360-JGB-SP Document 1 Filed 11/05/18 Page 3 of 9 Page ID #:3



 1         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
 2
     business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         8.     Defendant, in the ordinary course of business, regularly, on behalf of
 7
 8 itself or others, engages in the collection of consumer debts, and is a “debt collector”
 9
     as defined by Cal. Civ. Code § 1788.2(c).
10
11                  ALLEGATIONS APPLICABLE TO ALL COUNTS
12
           9.     Plaintiff is a natural person allegedly obligated to pay a debt owed to
13
14 Defendant, as a purchaser of the debt, or to a creditor other than Defendant.
15
           10.    Plaintiff’s alleged obligation arises from a transaction in which property,
16
17 services or money was acquired on credit primarily for personal, family or household
18 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
19
     defined by Cal. Civ. Code § 1788.2(f).
20
21         11.    At all times mentioned herein where Defendant communicated with any
22 person via telephone, such communication was done via Defendant’s agent,
23
   representative or employee.
24
25         12.    Within the last year, Defendant contacted Plaintiff in an attempt to collect
26
     a debt.
27
28


                                                 3
                                                             COMPLAINT FOR DAMAGES
 Case 5:18-cv-02360-JGB-SP Document 1 Filed 11/05/18 Page 4 of 9 Page ID #:4



 1         13.    On or about July 4, 2018, Plaintiff received an undated letter from
 2
     Defendant, wherein Defendant states that it “has been retained by [original creditor] to
 3
 4 file a lawsuit on its behalf as a means to collect this debt.”
 5         14.    On or about July 23, 2018, Plaintiff mailed a response to Defendant’s
 6
     letter, wherein Plaintiff requests “verification of the debt” and states, “I am disputing
 7
 8 the validity of this debt.”
 9
           15.    On or about August 8, 2018, without first providing Plaintiff with the
10
11 requested verification, Defendant began calling Plaintiff’s place of employment in an
12 excessive and harassing manner, calling multiple times within a limited period.
13
           16.    On or about August 9, 2018, during a live conversation, Plaintiff’s co-
14
15 worker informed Defendant that Plaintiff could not receive personal calls at work and
16 asked Defendant to cease further calls.
17
         17. On or about August 20, 2018, Plaintiff mailed Defendant a second letter,
18
19 wherein Plaintiff again requests that Defendant verify the alleged debt and requests
20
     that Defendant cease calling her place of employment.
21
           18.    On or about August 28, Defendant’s agent, Susan Howell, called
22
23 Plaintiff’s place of employment and spoke with Plaintiff’s co-worker.
24
           19.    During the conversation, Ms. Howell represented that she was an
25
26 attorney and disclosed that she was attempting to reach Plaintiff to collect a debt.
27         20.    Defendant’s actions caused Plaintiff to suffer a significant amount of
28
     stress, anxiety and embarrassment.

                                                 4
                                                              COMPLAINT FOR DAMAGES
 Case 5:18-cv-02360-JGB-SP Document 1 Filed 11/05/18 Page 5 of 9 Page ID #:5



 1                                           COUNT I
 2
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
 3                         U.S.C. § 1692, et seq.
 4
           21.    Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7         22.    The FDCPA was passed in order to protect consumers from the use of
 8
     abusive, deceptive and unfair debt collection practices and in order to eliminate such
 9
10 practices.
11         23.    Defendant attempted to collect a debt from Plaintiff and engaged in
12
     “communications” as defined by 15 U.S.C. § 1692a(2).
13
14         24.    Defendant called a third-party for a purpose other than to obtain location
15
     information regarding the Plaintiff, in violation of 15 U.S.C. § 1692b.
16
17         25.    Defendant’s agent communicated with a person other than Plaintiff and

18 identified her employer without being asked to do so, in violation of 15 U.S.C. §
19
     1692b(1).
20
21         26.    Defendant communicated with a person other than Plaintiff and stated
22 that Plaintiff owes a debt, in violation of 15 U.S.C. § 1692b(2).
23
          27. Defendant communicated with Plaintiff at her place of employment
24
25 knowing that the employer prohibits Plaintiff from receiving such communication, in
26
     violation of 15 U.S.C. § 1692c(a)(3).
27
28


                                                5
                                                             COMPLAINT FOR DAMAGES
 Case 5:18-cv-02360-JGB-SP Document 1 Filed 11/05/18 Page 6 of 9 Page ID #:6



 1         28.    Defendant communicated with a person other than Plaintiff, Plaintiff’s
 2
     attorney, or a consumer-reporting agency regarding Plaintiff’s alleged debt, in
 3
 4 violation of 15 U.S.C. § 1692c(b).
 5         29.    Defendant engaged in conduct, the natural consequence of which was to
 6
     harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
 7
 8 violation of 15 U.S.C. § 1692d.
 9
           30.    Defendant caused Plaintiff’s phone to ring or engaged Plaintiff in
10
11 telephone conversations repeatedly or continuously, with the intent to annoy, abuse
12 and harass Plaintiff, in violation of 15 U.S.C. § 1692d(5).
13
           31.    Defendant used false, deceptive, or misleading representations or means
14
15 in connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.
16         32.    Defendant falsely represented or implied that an individual is an attorney
17
     or that any communication is from an attorney, in violation of 15 U.S.C. § 1692e(3).
18
19         33.    Defendant threatened to take action that could not be legally taken or that
20
     Defendant did not intend to take, in violation of 15 U.S.C. § 1692e(5).
21
           34.    Defendant used unfair and unconscionable means to collect a debt, in
22
23 violation of 15 U.S.C. § 1692f.
24
           35.    Defendant continued its collection efforts after receiving Plaintiff’s
25
26 written request for verification of the alleged debt and before providing such
27 verification, in violation of 15 U.S.C. § 1692g(b).
28


                                                 6
                                                              COMPLAINT FOR DAMAGES
 Case 5:18-cv-02360-JGB-SP Document 1 Filed 11/05/18 Page 7 of 9 Page ID #:7



 1         36.     The foregoing acts and/or omissions of Defendant constitute numerous
 2
     and multiple violations of the FDCPA, including every one of the above-cited
 3
 4 provisions.
 5         37.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
 6
     violations.
 7
 8
                                            COUNT II
 9
10         VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                  PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
11
12         38.     Plaintiff incorporates by reference all of the above paragraphs of this
13 complaint as though fully stated herein.
14
        39. The Rosenthal Act was passed to prohibit debt collectors from engaging
15
16 in unfair and deceptive acts and practices in the collection of consumer debts.
17
           40.     Defendant caused Plaintiff’s telephone to ring repeatedly or continuously
18
     to annoy Plaintiff, in violation of Cal. Civ. Code § 1788.11(d).
19
20         41.     Defendant communicated with Plaintiff’s employer over the telephone
21
     for a purpose other than to verify Plaintiff’s employment without first sending a
22
23 written communication, in violation of Cal. Civ. Code § 1788.12(a).
24         42.     Defendant falsely represented that any person is an attorney or counselor
25
     at law, in violation of Cal. Civ. Code § 1788.13(b).
26
27
28


                                                 7
                                                              COMPLAINT FOR DAMAGES
 Case 5:18-cv-02360-JGB-SP Document 1 Filed 11/05/18 Page 8 of 9 Page ID #:8



 1         43.     Defendant falsely represented that a legal proceeding had been or was
 2
     about to be instituted unless the alleged consumer debt was paid, in violation of Cal.
 3
 4 Civ. Code § 1788.13(j).
 5         44.     Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
 6
     seq., in violation of Cal. Civ. Code § 1788.17.
 7
 8         45.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
 9
     violations.
10
11                                   PRAYER FOR RELIEF
12
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
13
14                 A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
15                 B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
16
                   C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
17
18                 D. Statutory damages of $1,000.00 for knowingly and willfully committing
19                    violations pursuant to Cal. Civ. Code § 1788.30(b);
20
                   E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
21
22                    § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
23
                   F. Punitive damages; and
24
25                 G. Such other and further relief as may be just and proper.

26
                      TRIAL BY JURY DEMANDED ON ALL COUNTS
27
28


                                                  8
                                                              COMPLAINT FOR DAMAGES
 Case 5:18-cv-02360-JGB-SP Document 1 Filed 11/05/18 Page 9 of 9 Page ID #:9



 1
 2 DATED: November 5, 2018                 TRINETTE G. KENT
 3
                                          By: /s/ Trinette G. Kent
 4                                        Trinette G. Kent, Esq.
 5                                        Lemberg Law, LLC
                                          Attorney for Plaintiff, Carmen Lopez
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           9
                                                      COMPLAINT FOR DAMAGES
